Citation Nr: 1111583	
Decision Date: 03/23/11    Archive Date: 04/05/11

DOCKET NO.  09-15 221A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York
 
 
THE ISSUE
 
Entitlement to service connection for a lumbar spine disability.
 
 
REPRESENTATION
 
Appellant represented by:  Veterans of Foreign Wars of the United States
 
 
ATTORNEY FOR THE BOARD
 
M. Carsten, Counsel
 
 
INTRODUCTION
 
The Veteran had active military service from December 1987 to February 1990.  
 
This matter comes before the Board of Veterans Appeals (Board) on appeal from a July 2008 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.
 
The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.
 
 
REMAND
 
In August 2005, the RO denied entitlement to service connection for status post lumbosacral surgery at L4-5, L5-S1, claimed as a spinal injury.  The Veteran disagreed.  A Decision Review Officer (DRO) hearing was held in November 2006 and a statement of the case was issued in March 2007.  The Veteran, however, did not submit a timely appeal and as such, the rating decision is final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2010).
 
A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2010).  VA regulations, however, provide that notwithstanding any other section in 38 C.F.R. § 3.156, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, notwithstanding 38 C.F.R. § 3.156(a),  Such records include, but are not limited to, service records that are related to a claimed in-service event, injury, or disease.  38 C.F.R. § 3.156(c)(1).
 
On review, additional in-patient clinical records were received in January 2007.  These records pertain to disorders other than the back and were considered in the March 2007 statement of the case.  

Significantly, the claims file also contains an envelope of service treatment records, which show various complaints related to the back as well as relevant physical therapy.  This envelope is not date stamped and it is unclear when the records in the second envelope were received by VA.  These records are clearly relevant to the claim and it does not appear that they were considered in the August 2005 rating decision.  That is, although that decision indicated service records were in the file, it discussed only the separation examination and did not consider the reports of low back pain during service.  

The Board observes that the only records received in April 2005 were copies of available service records from microfiche and appear largely limited to the entrance and separation examinations.  The March 2007 statement of the case indicates that service treatment records do not make any reference to lumbar spine disability.  Given the evidence to the contrary located in the second envelope, the Board, resolving reasonable doubt in the Veteran's favor, finds that additional relevant service records were received following the last final decision.  As such, the Board will consider the claim de novo.  See 38 C.F.R. §§ 3.102, 3.156(c).  
 
In July 2005, the RO requested a VA examination and medical opinion addressing whether it was at least as likely as not that the Veteran's disc degeneration with surgery was related to the in-service back problems as noted on the November 14, 1987 service record (identified as Tab B).  The Board observes that the referenced record is actually the separation examination which includes a handwritten date in November 1989 and a date stamp in December 1989.  This examination noted that the Veteran's spine was abnormal and was tender along the left scapula medio-inferior border.  The summary of defects included musculoskeletal mechanical back pain.  The associated report of medical history, which was not tabbed, documents the Veteran's report of recurrent back pain.  The examiner wrote "chronic LB back pain, cervical pain may have been injured during [basic training], reinjured during [advanced training]."  
 
At a July 2005 VA examination the examiner indicated that Tab B referred to left scapular medial inferior border pain, considered mechanical pain, and stated that that this area was not related in any way to the lumbar spine.  The examiner provided a negative etiology opinion.  
 
On review, however, it does not appear that the July 2005 VA examiner had access to all relevant service records.  The Board observes that there are now numerous service medical records referencing complaints related to the upper back and neck; however, there are also records documenting complaints related to the low back.  For example, a January 1988 screening note of acute medical care indicates the Veteran was injured during training when she was struck in the head.  She reported now having neck and low back pain.  In March 1988, the Veteran was seen with complaints of an injury to her neck and back.  She reported having headaches and that pain radiated down her spine.  She was subsequently seen at a physical therapy clinic at Fort Benjamin Harrison.  She reported that her pain began during basic training when she was struck with a stick and that she was reinjured about one week prior when she fell on the obstacle course.  She complained of right upper trapezius pain that went up and down.  The assessment was right upper back pain.  

An April 1988 consultation request indicates that the Veteran was complaining of back and neck pain since basic training.  The provisional diagnosis was subjective low back and cervical pain.  In June 1988, the Veteran was seen for a physical therapy consultation at Fort Hood.  She described the previous injuries and reported that for the prior two weeks, the pain was more present in the low back area.  She reported pain with sitting and some difficulty with unit physical training.  Objectively, she had full active range of motion of the trunk, but complained of L5-S1 pain on full extension.  The assessment was mechanical low back pain.  
 
Service records clearly document in-service injuries as well as complaints related to the Veteran's low back.  She has reported symptoms since that time and evidence of record shows a currently diagnosed low back disability.  For example a magnetic resonance imaging (MRI) in January 2003 showed mild degenerative changes.  The Veteran had a lumbar spine fusion in January 2004 and underwent lumbar surgery in June 2005.  Additionally, a January 2008 VA neurology consult indicates the Veteran was seen with a history of low back pain dating to when she injured her back during physical training.  The impression in January 2008 was:
 
This patient has chronic low back pain.  I would date this to her injury at age 18 when she was in basic training.  She denied any problem with her back prior to that and has had chronic treatment since that time.  Therefore, her ongoing difficulties would be related to her initial injury many years ago.  
 
Considering the evidence of record, the Board finds that the requirements for a VA examination are met.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  
 
The claims file contains various private medical records.  It does not appear, however, that records pertaining to her initial low back surgery were received.  The Veteran should be asked to either submit those records or submit an authorization for their release to VA.  See 38 C.F.R. § 3.159(c)(1).  
 
Additionally, it is unclear whether the Veteran suffered any post-service low back injuries.  The Board notes that private records dated in December 2003 document complaints of chronic back pain, but also note an injury in October 2002.  The Veteran should be asked to identify any post-service injuries, to include whether she ever suffered any on-the-job injuries or received any workers' compensation benefits for a back disorder.  
 
VA medical records indicate that the Veteran was encouraged to apply for benefits from the Social Security Administration.  Hence, records pertaining to any grant of benefits by  the Social Security Administration should be obtained.  See 38 C.F.R. § 3.159(c)(2).  
 
Finally, VA medical records were last printed in July 2008.  Additional relevant records should be obtained.  See 38 C.F.R. § 3.159(c)(2).  
 
Accordingly, the case is REMANDED for the following action:
 
1.  The RO/AMC should request all relevant VA medical records for the period from July 2008 to the present.  All records obtained should be associated with the claims file.  
 
2.  The RO/AMC should request from the Social Security Administration all medical records upon which any award of benefits was based.  All records obtained and any responses received must be associated with the claims file.  
 
3.  If the RO/AMC cannot locate any Federal records requested herein, it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO/AMC must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claim.  The claimant must then be given an opportunity to respond.
 
4.  The RO/AMC should contact the Veteran and ask her to submit any records pertaining to her January 2004 lumbar spine surgery, to include any medical history forms.  The Veteran may also submit an authorization for release of such records, and VA will attempt to secure those records on her behalf.  
 
5.  The RO/AMC should contact the Veteran and ask her to identify any medical records which pertain to post-service low back injuries, to include whether she ever suffered an on-the-job injuries or received workers' compensation benefits for a low back disorder.  
 
6.  Thereafter, the RO/AMC should schedule the Veteran for VA orthopedic and neurological examinations to determine the nature and etiology of current lumbar spine disability.  All indicated tests must be accomplished.  The claims folder and a copy of this REMAND must be made available to the examining physicians. 
 
Following the examinations the physicians must prepare a joint opinion addressing whether it is at least as likely as not that any currently diagnosed orthopedic or neurological lumbar disability that is related to military service or events therein.  In making this determination, the physicians are to discuss the reported injuries to include being hit with a stick and falling off an obstacle course, as well as the various complaints noted in the service treatment records.  The impact of post-service injuries, if any, must also be discussed.  The examiners are to provide a complete rationale for any opinion offered.
 
The examining physicians must note the following: 
 
? "It is due to" means 100 percent assurance of relationship.
? "It is at least as likely as not" means 50 percent or more.  
? "It is not at least as likely as not" means less than a 50 percent chance.  
? "It is not due to" means 100 percent assurance of non relationship.  
 
If the examiners are unable to provide an opinion that fact must be stated and the reasons why an opinion cannot be provided explained.  That is, the examiners must specifically explain why the causation of the Veteran's current lumbar spine disability is unknowable.  The examining physicians should provide a copy of their curriculum vitae.
 
7.  After the development requested has been completed, the AMC/RO should review the examination report to ensure that it is in complete compliance with the directives of this REMAND.  If the report is deficient in any manner, the AMC/RO must implement corrective procedures at once.
 
8.  The Veteran is to be notified that it is her responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2010).  
 
9.  Upon completion of the above requested development and any additional development deemed appropriate, readjudicate the issue of entitlement to service connection for a lumbar disability.  The RO is advised that the issue must be considered on a de novo basis, without consideration of whether new and material evidence has been submitted.  All applicable laws and regulations should be considered.  If the benefit sought on appeal remains denied, the appellant and her representative must be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.
 
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


